Citation Nr: 0813896	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  05-25 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for Reiter's syndrome.

2.  Entitlement to service connection for bilateral pes 
planus with degenerative changes.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.

4.  Entitlement to service connection for degenerative joint 
disease of both hips.

5.  Entitlement to service connection for chondromalacia and 
degenerative joint disease of both knees.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
February 1964 to February 1966.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision by the Denver, Colorado, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In January 
2008, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is of record.

The issues of entitlement to service connection for 
degenerative joint disease of the lumbosacral spine and hips, 
and chondromalacia and degenerative joint disease of both 
knees, are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action is required on his part.


FINDINGS OF FACT

1.  The veteran is not shown to have had Reiter's syndrome at 
any time during the pendancy of the appeal.

2.  Pes planus or degenerative changes of either foot were 
not manifested in service or for many years thereafter, and 
any current such disability is not shown to be related to the 
veteran's service.

CONCLUSIONS OF LAW

1.  Service connection for Reiter's syndrome is not 
warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Service connection for bilateral pes planus with 
degenerative changes is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims of service connection 
for Reiter's syndrome and bilateral pes planus with 
degenerative changes.  Letters from the RO in September 2002 
and June 2007 explained what the evidence needed to show to 
substantiate the claims.  They also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The February 2003 rating decision and 
a July 2005 statement of the case (SOC) provided the text of 
applicable regulations and explained what the evidence showed 
and why the claims were denied.  While complete notice was 
not provided prior to the rating decision on appeal, the 
issues were readjudicated following such notice.  See 
November 2007 supplemental SOC (SSOC).  The June 2007 letter 
provided notice regarding ratings and effective dates of 
awards (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)), however such notice is only relevant if a benefit 
sought is being granted.  The veteran is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records (SMRs), along with relevant 
VA medical evidence.  He has not identified any additional 
evidence pertinent to the claims.  He was provided VA 
examinations in October 2002 and July 2007.  VA's duty to 
assist the veteran is met.  The veteran is not prejudiced by 
the Board's proceeding with appellate review.

II.  Factual Background

The veteran's pre-induction physical examination in November 
1963 noted that he had Reiter's syndrome diagnosed in 1960, 
with no sequelae.  A written statement dated in January 1965 
from a private physician indicated that the veteran had been 
treated for Reiter's syndrome in January 1960 and July 1963.  

The veteran's SMRs show that he reported joint pains in 
August 1964, and was hospitalized in August and September 
1964; a diagnosis of Reiter's syndrome could not be made.  A 
subsequent hospitalization in February and March 1965 for 
observation for Reiter's syndrome resulted in "no disease 
found."  A January 1966 medical clinic record noted that the 
veteran's Reiter's syndrome diagnosis was not confirmed.  The 
separation examination in January 1966 noted "Reiter's 
syndrome.  EPTS [existed prior to service]"  

There were no foot complaints noted in the SMRs, and the 
separation examination found normal feet.

An August 1999 VA treatment record noted the veteran's 
Reiter's syndrome had been in remission since age 21.  

In July 2001, the veteran reported that he cut his right big 
toe with a lawn mower the day before.  A December 2001 
treatment record noted pes planus with overpronation.  
Orthotics were prescribed.  

On VA examination in October 2002, the veteran reported use 
of shoe inserts and problems with discomfort of the arches.  
Examination showed no significant excess callous formation; 
no skin breakdown; normally positioned Achilles tendons; and 
minimal reduction in arches on weight-bearing.  Shoe inserts 
were present.  X-rays showed pes planus and minimal bilateral 
intertarsal degenerative changes.

VA examination in October 2002 found "Reiter's disease per 
the patient's history alone without documentation of any 
findings with historical report of remission without specific 
treatment."

A VA eyes examination in July 2007 found the veteran had no 
current eye complaints.  

A VA orthopedic examination was conduced in July 2007, and 
the examiner reviewed the claims folder in conjunction with 
the examination.  The examiner noted that the veteran had 
been followed in the rheumatology clinic for arthritis and 
that these records showed no recurrence of Reiter's syndrome.  
The examiner specifically found that there was no evidence of 
urethritis or conjunctivitis, and that "there is no evidence 
that he really had activation of Reiter's syndrome past age 
21.  I do not see that there is any evidence that Reiter's 
syndrome was aggravated in any way by military service, and 
the degenerative joint disease would appear in my opinion to 
be a disease of aging, not secondary to Reiter's syndrome."

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Reiter's Syndrome

There is no medical evidence of a current diagnosis of 
Reiter's syndrome (or at any time during the pendancy of this 
appeal; See McLain v. Nicholson, 21 Vet. App, 319 (2007)).  
Observation during service and evaluation by VA in recent 
years have not found a diagnosis of Reiter's syndrome to be 
warranted.  The July 2007 VA examiner specifically concluded 
that "there is no evidence that he really had activation of 
Reiter's syndrome past age 21."  

Given that there is no other medical evidence of record 
documenting current Reiter's syndrome, the record contains no 
evidence of current disability for VA compensation purposes.  
In the absence of proof of current disability, there is no 
valid claim of service connection.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

Given the lack of proof the veteran has Reiter's syndrome 
disability, analysis of the claim need not proceed further.  
However, it is noteworthy that the record also does not 
contain any evidence of aggravation of the pre-existing 
Reiter's syndrome in service.  Evaluations in service found 
no evidence of the Reiter's syndrome that was reported on 
pre-induction examination, and the VA examiner found no 
evidence of active Reiter's syndrome after age 21.  (The 
Board notes that the veteran was born in November 1941, and 
thus was 22 years old at the time he entered service in 
February 1964.)  While he may believe that he has Reiter's 
syndrome that was aggravated during service, because he is a 
layperson, his beliefs are not competent evidence of a 
medical diagnosis or nexus. "Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As there is no competent evidence that the veteran has 
Reiter's syndrome or that any such disability might be 
related to his service, the preponderance of the evidence is 
against the claim, and it must be denied.

Pes Planus with Degenerative Changes

Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year following 
discharge from service.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

After reviewing the evidence of record, the Board finds that 
service connection for bilateral pes planus with degenerative 
changes is not warranted.  As was previously noted, the 
veteran's SMRs are silent as to any foot disability.  There 
is no postservice medical evidence of pes planus of either 
foot until 2001, more than three decades after separation 
from service.  With respect to degenerative changes 
(arthritis) of the feet, these were first shown by X-rays in 
October 2002, more than 36 years after service.  
Consequently, the 38 U.S.C.A. § 1112 chronic disease 
presumptions for arthritis (of the feet) do not apply.  
Furthermore, the veteran's bilateral pes planus and 
degenerative changes of the feet have never been linked to 
his military service by any medical evidence.  His own 
opinion in this matter is not competent evidence, as he is a 
layperson.  See Espiritu, supra.

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine does not apply.


ORDER

Service connection for Reiter's syndrome is denied.

Service connection for bilateral pes planus with degenerative 
changes is denied.


REMAND

The veteran's SMRs show that in March 1964 his lumbosacral 
spine was X-rayed as he "has had low back trouble"; the X-
ray showed no abnormality.  In May 1965 and December 1965, he 
reported hip pains.  In May 1965 and January 1966, the 
veteran reported knee pains.  The January 1966 treatment 
record noted a diagnosis of " 'Arthritis' by history only.  
Examination is normal."  

The record contains current diagnoses of degenerative joint 
disease of the hips, knees, and lumbosacral spine, as well as 
degenerative disc disease of the lumbosacral spine and 
chondromalacia of both knees.  

In a July 2000 VA outpatient record, it was noted that the 
veteran reported that he had been pain-free for thirty years 
until he noted severe hip pain when climbing a mountain and 
severe knee pain while climbing down.

The VA examiner in July 2007 opined that the veteran's 
current degenerative joint disease of the knees and hips was 
unrelated to the Reiter's syndrome noted prior to service.  
However, the examiner did not address whether the current 
degenerative joint disease of the lumbosacral spine, hips, 
and knees, chondromalacia of both knees, and degenerative 
disc disease of the lumbosacral spine are related to the 
actual complaints of pain and the notations regarding 
"arthritis" in service.  Consequently, another VA 
examination to obtain a medical opinion is necessary. 
Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be examined by an orthopedic specialist 
to determine the nature and likely 
etiology of his current disabilities of 
the hips, knees, and lumbosacral spine.  
His claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated studies, 
including X-rays, should be conducted.  
The examiner should specify the nature of 
the veteran's current low back, left and 
right knee, and left and right hip 
disabilities, and provide a medical 
opinion as to whether any such disability 
is at least as likely as not related to 
the symptoms/findings noted in service, or 
is otherwise related to service.  The 
examiner must explain the rationale for 
all opinions given.

2.  The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate SSOC, and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


